Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a notice of allowance in response to amendment filed on 04/08/2022. Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s argument presented on page 21-23 regarding integrated into practical application of the amended claim 1 is persuasive.
Examiner notes 0094-0095 of specification regarding supply-demand relationship can further include probability of driver snatching and passenger accepting reflect the problem discussed by Applicant on page 21-23 of Remarks. 
Applicant’s argument presented on page 31-40 of Remarks are persuasive.
Best prior art Radhakrishnan (US 20130268406) disclosing making price adjustment to service fee based on expected demand spike (0034). Radhakrishnan, however, does not disclose the price adjust is associated with an price adjustment condition that also includes passenger acceptance probability before price adjustment, passenger acceptance probability after price adjustment, driver order snatching probability before adjustment, and driver order snatching probability after adjustment.
Walker (WO 0219202) teaches determining price adjustment for a travel service based on likelihood of acceptance by service provider before adjustment and after adjustment (page 7, lines 8-28). The adjustment also takes into account of buyer perceived value for these adjustment so that the adjusted price only affect options that are less important to buyer. While these considerations for recommending adjustment can be analogous to claimed snatch probability and buyer acceptance after price adjustment. Walker does not consider buyer acceptance probability prior to price adjustment as a CPO is a price buyer willing to pay and therefore wouldn’t be a condition that needs to be considered.
Best NPL Castillo (Castillo, Marco, et al. "Gender differences in bargaining outcomes: A field experiment on discrimination." Journal of Public Economics 99 (2013): 35-48.) teaches a system of negotiation for taxi rides where an initial price is offered and can be counter-offered where the rejection rate is tracked (page 42, table 2). While an acceptance rate and rejection rate can be analogous to snatch probability before adjustment, snatch probability after adjustment, passenger acceptance probability before adjustment and after adjustment, these probability do not form basis for price adjustment condition. Instead, they merely document the result regarding whether a deal is struck between passenger and driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628